Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered May 14, 2001, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
Defendant’s claim that the prosecutor improperly answered a grand juror’s question concerning evidence presented to the grand jury is forfeited by defendant’s guilty plea (see People v Hansen, 95 NY2d 227, 230 [2000]). In any event, were we to find that this claim survived defendant’s plea, we would find no impairment of the integrity of the grand jury process (see People v Mitchell, 82 NY2d 509 [1993]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Williams arid Catterson, JJ.